Title: To Benjamin Franklin from James Hutton, 19 April 1778
From: Hutton, James
To: Franklin, Benjamin


Dear Sir
April 19. 1778.
By Mr. Blake who is returning home I take the opportunity of assuring you of my most affectionate Respect. I wrote a few Lines to you by a Mr. Aguiton who has an account to settle for a widow and 6 Children with a Mr. Haywood from Canada, who desired a Letter of Recommendation from me to you. I am proud of being loved by you.
I gave no Copy of two Letters I recd. of Feb. 1. and Feb. 12. yet if I can believe Mr. Sam. Wharton there are copies. Ld. Shelburn reproached me for these Copies. I never shewd them to Him. Nor intend it. Neither Copy nor Original. I took care to shew them and got them shewd to such on whom all things depend. But I hesitated a few days, as their sort of Contents were irritating in a high degree. Perhaps intended to vex. Yet I ventured it at last. Things are got out of my reach even to imagine. I am sorry, to a degree I will not pretend to mention. I regret, and what I regret most is, that there is a Spirit of Revenge appears in those brave people who have vindicated their Liberties, more ressembling Cowards than them. While things went against them, it was no wonder they wished to make Diversions, third Persons may say if they will. England could not do otherwise than she did after the Question was started, defend what had been her’s, what she had been in Possession of. Independence is as great a Novelty as Taxation without Representation. Third Persons might say many things which the actual Parties have no Ears for. Saying is now of little value any more than Doing, as to Peace-making, the only wise Business now. I shall always remember you with Love and tender affection, as your most obliged
JH.
 
Notation: Hutton April 19. 78
